DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Plasma treatment unit in claims 10, 11, and 16-20
Liquid treatment unit in claims 10-15
Transferring unit in claims 10-20
Support unit in claims 12-17
Gas supply unit in claims 12, 13, and 16-20
Central area supply unit in claims 14 and 15

Liquid supply unit in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Plasma treatment unit is interpreted as a plasma chamber which includes a process chamber 110, gas supply unit 2300, a plasma source 2120, and a support unit 2130 see [0046] of the original specification
Liquid treatment unit is interpreted as a cup 3200, a support unit 3400, an elevating unit 3600, and a liquid discharging unit 3800 see [0056] of the original specification
Transferring unit is interpreted as main robot 244 see [0073] of the original specification
Support unit is interpreted as element 2130 according to [0046] of the original specification the support unit is an electrostatic chuck 2134
Gas supply unit is interpreted as element 2300 which includes a showerhead 2116, a central gas supply line 2322, an edge gas supply line 2324, a distributor 2330, and a gas supply source 2500 see [0046] of the original specification
Central area supply unit is interpreted as element 2322 see [0049] of the original specification
Edge area supply unit is interpreted as element 2324 see [0049] of the original specification


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


A controller is recited in claims 10-20 the controller according to the original specification of the present invention is interpreted a program controller that is operated with a software or firmware including  information of a process condition for each constituent element and/or an operation sequence among the constituent elements see [0038].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al (US 2005/0233093) in view of Madiwal et al (US 2015/0083330).
Regarding claim 10:	 The prior art of Tada et al recites a film formatting apparatus using plasma. The apparatus of Tada et al especially features an apparatus for processing a substrate, the apparatus comprising: a controller (control section 19); a plasma treatment unit  (plasma chamber 3) coupled to the controller. Fig 1 and [0081] discuss a plurality of process chambers. See also Tada et al features a transfer chamber with a robot 12 see [0084].

The prior art of Tada et al fails to teach that one of the chamber is specifically a liquid treatment chamber.

The prior art of Madiwal et al teaches a multichamber system with a plethora of processing chambers to include plasma chambers and liquid treatment chambers and suggests that the type of chamber is selected and can be interchanged dependent upon the desired process result. See Fig. 1 and [0032] where Madiwal et al discusses that the process chambers 104. See therein such liquid treatment units as polishing and cleaning are recited therein. Thus, it would have been obvious at the time of the claimed invention to use the teachings of Madiwal et al to provide a liquid treatment chamber with the plasma chamber in the multichamber system resulting from their combined teachings in order to process the wafer with various process chambers in the same overall processing system.


Regarding claim 11: The apparatus of claim 10, wherein the controller is configured to control the plasma treatment unit to change a property of the film without etching the film.  The controller of Tada et al is recited in [0087], see controller  82 see [0108], controller 98 see[0111], controller 106 see [0112].

Regarding claim 12:	The apparatus of claim 10, wherein the plasma treatment unit of Tada et al includes: a process chamber 51 having a treatment space inside the process chamber; 2U.S. Patent ApplicationCustomer No. 148987 a support 

Regarding claim 13:	 The apparatus of claim 12, wherein the gas supply unit is configured to supply a first amount, per a unit area of the substrate, of the treatment gas to an edge area of the substrate and a second amount, per a unit area of the substrate, of the treatment gas to a central area of the substrate, and wherein the first amount of the treatment gas is different from the second amount of the treatment gas.  The control system of Tada et al features an overall controller 98 and mass flow controllers (MFC) to respectively control the flow rate of each process gas. See also Figs. 13 and 14 and [0106], [0111]-[0136], esp. see [0130] and [0134] which discussed the flow rates of the processing fluids.

Regarding claim 14:	 The apparatus of claim 12, wherein the gas supply unit of Tada et al further includes: a shower head 60 configured to supply the treatment gas into the process chamber, and wherein the shower head includes: a central area supply unit  (via pore 68) configured to spray the treatment gas to a central area of the substrate; and an edge area supply (pores 67/68) unit configured to spray the treatment gas to an edge area of the substrate. See Figs. 4 and 10 of Tada et al.  

Regarding claim 15:	 The apparatus of claim 14, wherein the controller is configured to: control the gas supply unit such that a first amount, per a unit area of the substrate, of treatment gas is supplied through the edge area supply unit and a second amount, per a unit area of the substrate, of the treatment gas is supplied through the central area supply unit, and wherein the first amount of the treatment gas is greater than the second amount of the treatment gas.  The control system of Tada et al features an overall controller 98 and mass flow controllers (MFC) to respectively control the flow rate of each process gas.



Regarding claim  19:	The apparatus of claim 10, wherein the treatment gas includes a hydrogen atom.  See supply 74 of Tada et al provides hydrogen gas while supply 75 provides ammonia gas. See Figs. 4 and 10 and it is also recited in [0109] of Tada et al.


Regarding claim 20:	The apparatus of claim 19, wherein the treatment gas includes hydrogen gas or ammonia gas, and wherein the treatment liquid includes fluorine. See supply 74 of Tada et al provides hydrogen gas while supply 75 provides ammonia gas. See Figs. 4 and 10 and it is also recited in [0109] of Tada et al.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al (US 2005/0233093) in view of Madiwal et al (US 2015/0083330) as applied to claims 10-15 and 18-20 above, and further in view of Choi et al (US 2016/0013079). 
Recall the combined teachings of Tada e al and Madiwal et al.
The combination suggests the use of a liquid treatment chamber, but fails to teach the specific chamber components within the liquid treatment unit.

Namely, the combination fails to teach:
Regarding claim 16:	The apparatus of claim 10, wherein the liquid treatment unit includes: a cup having a treatment space in the cup; a support unit configured to rotatably support the substrate in the treatment space; and a liquid supply unit configured to supply the treatment liquid to the substrate supported by the support unit.  

Regarding claim 17:	 The apparatus of claim 16, wherein the liquid supply unit includes: a nozzle configured to move between a process position in which the nozzle is vertically directed to a central area of the substrate and a standby position in which the nozzle is set aside from a vertical upper portion of the cup, wherein the nozzle is configured to supply, in the process position, the treatment liquid onto the central area of the substrate.  

The prior art of Choi et al also teaches a multichamber system with a transfer chamber 2400 with a robot 1440, 2440, and 2200 as illustrated in Fig. 1 where the liquid treatment unit (process chamber) as discussed in [0059]- [0060] of Choi et al see also Fig. 3 where a nozzle 311 (liquid supply unit)  that is moved with the nozzle driver 317. The substrate W is supported on chuck stage 210 and cup (collection vessels 110, 120, and 130 are discussed in [0054] of Choi et al. The motivation to modify the apparatus resulting from the combined teachings of  Tada et al and Madiwal et al is that the teachings of Choi et al offer more specific details of what components to provide in the suggested liquid treatment unit. Thus, it would have been obvious at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of  Tada et al and Madiwal et al is that the treatment container (liquid treatment unit 100 of Choi offers the components to supply liquid to the wafer, exhaust used liquid from the wafer, and support the wafer in the liquid processing chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kao et al (US 9,004,006) teaches a plasma chamber where the showerhead allows for the discharge of process gas to the central (see supply 158) and edge (see supply 148) regions of the wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716